NOTICE: NOT FOR PUBLICATION.
     UNDER ARIZ. R. SUP. CT. 111(c), THIS DECISION DOES NOT CREATE LEGAL PRECEDENT
                     AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                      IN THE
                ARIZONA COURT OF APPEALS
                                  DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                          v.

                     MIGUEL ANGEL LOPEZ, Appellant.

                              No. 1 CA-CR 13-0104
                               FILED 3-25-2014


           Appeal from the Superior Court in Maricopa County
                        No. CR2012-109423-001
               The Honorable Warren J. Granville, Judge

                                    AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Joel M. Glynn
Counsel for Appellant
                             STATE v. LOPEZ
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Patricia A. Orozco delivered the decision of the Court, in
which Judge Lawrence F. Winthrop and Judge Kenton D. Jones joined.


O R O Z C O, Judge:

¶1             Miguel Angel Lopez (Defendant) appeals his convictions
and sentences for three counts of disorderly conduct with two prior felony
convictions, in violation of Arizona Revised Statutes (A.R.S.) section 13-
2904 (2010), and one count of disorderly conduct, with no prior felony
convictions. Defendant’s counsel filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967) and State v. Leon, 104 Ariz. 297, 451 P.2d 878
(1969), advising this court that after a search of the entire appellate record,
he found no arguable question of law that was not frivolous. Defendant
was afforded the opportunity to file a supplemental brief in propria
persona, but he has not done so.

¶2            Our obligation in this appeal is to review “the entire record
for reversible error.” State v. Clark, 196 Ariz. 530, 537, ¶ 30, 2 P.3d 89, 96
(App. 1999). We have jurisdiction pursuant to Article 6, Section 9, of the
Arizona Constitution, and A.R.S. §§ 12-120.21.A.1 (2003), 13-4031 (2010),
and -4033.A.1 (2010). Finding no reversible error, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶3             On November 24, 2011, M.L., A.G.,            J.G., and N.P.
(collectively the Victims) were gathered in front of M.L.’s house located in
Glendale, Arizona. At approximately 2:00 p.m., Defendant drove to
M.L.’s house in a red car and stopped the car a few feet from the Victims.
Defendant shouted out “Caught you slipping,” cocked and pointed a gun
outside the car window in the direction of the Victims. After pointing the
gun at the Victims, Defendant drove away. M.L. called 911 and reported
the incident. Shortly thereafter, Glendale Police Officer D. (Officer D.)
arrived at the scene. All four victims reported to Officer D. that the
suspect who pointed a gun at them was driving a red Dodge Neon. M.L.
told Officer D. that the suspect was his brother.




                                      2
                            STATE v. LOPEZ
                           Decision of the Court

¶4            The State charged Defendant with three counts of disorderly
conduct, each a class six dangerous felony, and one count of aggravated
assault, pursuant to A.R.S. § 13-1204, a class three dangerous felony.

¶5             A jury found Defendant guilty of all three counts of
disorderly conduct as well as one additional count of disorderly conduct,
a lesser included offense of aggravated assault pursuant to A.R.S. § 13-
2904.     The trial court granted the State’s motion to dismiss the
classification of “dangerous” as to all four counts.

                               DISCUSSION

¶6            When reviewing the sufficiency of the evidence, we view the
evidence “in the light most favorable to sustaining the conviction.” State
v. Tison, 129 Ariz. 546, 552, 633 P.2d 355, 361 (1981). We do not reweigh
the evidence and will affirm if substantial evidence supports the trial
court’s verdict. Id. “Substantial evidence is evidence that reasonable
persons could accept as adequate and sufficient to support a conclusion of
defendant’s guilt beyond a reasonable doubt.” State v. Jones, 125 Ariz. 417,
419, 610 P.2d 51, 53 (1980) (internal quotation marks omitted).

¶7              Disorderly Conduct requires proof that the defendant,
“with intent to disturb the peace or quiet of a . . . person, . . . recklessly
displays . . . a deadly weapon.” A.R.S. § 13-2904.A.6.

¶8            At trial, the State presented evidence that Defendant
intentionally disturbed the peace or quiet of the Victims when he drove to
M.L.’s home, yelled out “Caught you slipping” and pointed a gun in the
direction of the Victims. M.L. made eye contact with Defendant and
recognized the man holding the gun (Defendant) as his younger brother.
All four victims identified Defendant as the person who yelled and
pointed a gun at them.

¶9              The Victims testified that they were shocked, scared and
believed that their lives were in danger when Defendant pointed the gun
in their direction. Accordingly, the State presented sufficient evidence for
the jury to find Defendant guilty of disorderly conduct.

¶10          Defendant was sentenced to 3.5 years’ imprisonment as to
counts one, two and three, disorderly conduct with two prior felony
convictions, to be served concurrently.    The court also sentenced
Defendant to three years’ probation on the conviction for disorderly
conduct, with no prior felony convicton. The trial court credited



                                      3
                            STATE v. LOPEZ
                           Decision of the Court

Defendant with 344 days of presentence incarceration.        Thus, a legal
sentence was imposed.

                             CONCLUSION

¶11           We have read and considered counsel’s brief. We have also
carefully searched the entire appellate record for reversible error and have
found none. See Clark, 196 Ariz. at 541, ¶ 49, 2 P.3d at 100. All of the
proceedings were conducted in compliance with the Arizona Rules of
Criminal Procedure, and substantial evidence supports the jury’s verdicts.
Defendant was present and represented by counsel at all critical stages of
the proceedings. At sentencing, Defendant and his attorney were given
an opportunity to speak, and the trial court imposed legal sentences.

¶12           Counsel’s     obligations   pertaining     to   Defendant’s
representation in this appeal have ended. See State v. Shattuck, 140 Ariz.
582, 584, 684 P.2d 154, 156 (1984). Counsel need do nothing more than
inform Defendant of the status of the appeal and his future options, unless
counsel’s review reveals an issue appropriate for submission to the
Arizona Supreme Court by petition for review. See id. at 585, 684 P.2d at
157. Defendant shall have thirty days from the date of this decision to
proceed, if he so desires, with an in propria persona motion for
reconsideration or petition for review.

¶13           For the foregoing reasons, Defendant’s convictions and
sentences are affirmed.




                                         :MJT




                                     4